DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
This office action is in response to the amendment filed on 3/01/2021. Applicant amended claims 1, 4, and 20.  Claims 1-20 are currently pending and allowed as amended below.
Response to Amendment
The rejection of claims 1-20 under 35 U.S.C. § 101 is withdrawn in light of Applicant’s amendment.  The incorporation of the electronic data from the automatic license plate reader and the detailed mapping integrates the judicial exception into a practical application.
The rejection of claims 1-20 under 35 U.S.C. § 103 is withdrawn in light of Applicant’s amendment (see Reasons for Allowance below).
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In Claim 1, line 3, delete “ALPR” and replace with -- automatic license plate reader (ALPR) --
In Claim 4, line 9, delete “ALPR” and replace with -- automatic license plate reader (ALPR) --
In Claim 20, line 9, delete “ALPR” and replace with -- automatic license plate reader (ALPR) --
Allowable Subject Matter
Claims 1-20 are allowed as amended above.
Reasons for Allowance
The closest prior art is Marcus (US 2009/0024430) in view of Chatterjee et al. (US 2004/0068433) and Sweeney et al. (US 2015/0161554) and in further view of Lichti (US 2015/0066557).  The closest prior art teaches a method and system for facilitating parking enforcement officer dispatching in real time with the aid of a digital computer, by defining a beat within a city for each member of a team of parking enforcement officers within which enforcement activities are to be performed by the officers; associating an automatic license plate reader (ALPR) with at least one of the parking enforcement officers; fusing parking citation data with information received from sensors in the city and data from the ALPRs into a time-based active representational model of the city that comprises estimates of parking violations expected to occur within each of the beats; regularly tracking activities of the officers while on their respective beats, wherein each of the officers is associated with an activity map that is 
The closest prior art does not teach updating the activity map of the other officer by: determining updates to the activity map for the other officer based on the assignment of the officer to respond to the unplanned event, and determining updates to the activity map based on a change in a priority of the areas for patrol by the other officer due to the assignment of the officer to respond to the unplanned event.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Straznitskas (2014/0279628) teaches determining the impact on team performance when one team member is removed from the team.  However, Straznitskas does not teach determining updates for other team members or updating their activity maps based upon the removal of a team member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/George H Walker III/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683